Supreme Court
Amasa Bagley w.l Ezra Baldwin J
In Error
And the said Amasa Bagley by his attorney aforesaid as to the Rejoinder of him the said Ezra to the Replication aforesaid of him the said Amasa says that by reason of any thing in said Rejoinder alleged he the said Amasa ought not to be barred from having and maintaining his said writ of error because he says that altho the said writ of error in the Replication aforesaid mentioned and stated to have been sued out and issued in the month of October in the year eighteen hundred and twenty six was as aforesaid quashed and abated by this court on the motion of the said Ezra: Yet that immediately thereupon on the same day and in the same term he the said Amasa by his attorney aforesaid did make application and motion to said court for another writ of error to be issued in said cause to reverse the said judgment which said application and motion was on the twenty eighth day of May in the same term granted by the said court and that thereupon on the twenty ninth day of the same month of May in the same year eighteen hundred and twenty nine and within one year from the time of the quashing and abating the said writ first issued as aforesaid another writ of error in the said cause and to reverse the said judgment was duly issued out of the said court and was afterwards to wit on the seventh day of October in the same year last aforesaid and within one year from the quashing and abating the said writ first issued as aforesaid duly served on him the *495said Ezra which said writ so issued and served as last aforesaid was returnable into this said court on the first Monday of December in the December term thereof in the same year last aforesaid and was duly returned into the said court with the Record and proceedings, aforesaid in which he the said Amasa hath above alleged that there is error as aforesaid, And this he the said Amasa is ready to verify: Wherefore he prays judgment &c.
D. LeRoy Atty. for plff. in Error